Citation Nr: 1311972	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include a heart disability, including as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for chronic fatigue syndrome (CFS). 


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to March 1989 and September 1990 to June 1991. 

This matter came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2011, the Board granted a 50 percent evaluation for PTSD, granted service connection for sinusitis, and reopened claims of entitlement to service connection for hypertension and CFS.  The reopened claims were remanded for additional development.  

In August 2012, following the issuance of an April 2012 rating decision implementing the Board's 2011 decision, including the 50 percent evaluation for PTSD and the assignment of an initial 10 percent evaluation assigned for sinusitis, the Veteran filed a notice of disagreement with April 2012 rating decision.  In January 2013, the Veteran withdrew the notice of disagreement with respect to the evaluations assigned for sinusitis and PTSD.  

In May 2012, a claim was received for a total disability rating based on individual unemployability (TDIU).  In September 2012, the Veteran withdrew the claim for a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in Nashville, Tennessee, in August 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The record reflects the Veteran failed to report for scheduled VA examinations in September 2012 in association with the service connection claims on appeal.  Although the January 2013 supplemental statement of the case notes he was sent notification of his failure to report by letter dated September 26, 2012, neither that notice nor the notice of the scheduled VA examinations is associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the September 26, 2012 notice of failure to report referenced in the January 2013 supplemental statement of the case, as well as the notice of the September 2012 VA examinations.  

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated, including rescheduling VA examinations if such is warranted.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



